United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
DULLES INTERNATIONAL AIRPORT,
Sterling, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 20-1176
Issued: April 29, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On April 20, 2020 appellant filed a timely appeal from a March 6, 2020 merit decision of
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned the appeal Docket No. 20-1176.1
On November 7, 2019 appellant, then a 49-year-old canine (K-9) supervisor, filed an
occupational disease claim (Form CA-2) alleging that he developed left hand numbness, tingling,
and pain due to factors of his federal employment, including daily use of a computer and working
and training K-9s.2 He indicated that he had an accepted left shoulder injury under OWCP File

1
The Board notes that, following the March 6, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

OWCP assigned the present claim File No. xxxxxx848.

No. xxxxxx609.3 Appellant noted that he first became aware of his hand condition and its relation
to his federal employment on October 5, 2017. He stopped work on July 12, 2019.
In a January 22, 2020 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional factual and medical evidence and provided a questionnaire for
his completion. OWCP afforded appellant 30 days to respond.
By decision dated March 6, 2020, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that the alleged work factors
occurred as described.
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.4 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.5 Herein, appellant’s claim
under OWCP File No. xxxxxx609 also involves an injury to his left shoulder. For a full and fair
adjudication, the case must be returned to OWCP to administratively combine the current case
record with OWCP File No. xxxxxx609. This will allow OWCP to consider all relevant claim
files and accompanying evidence in developing appellant’s current occupational disease claim.
Following this and other such further development as deemed necessary, OWCP shall issue a
de novo decision.

3

OWCP File No. xxxxxx609 was accepted for derangement of the left acromioclavicular (AC) joint.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Id.; L.M., Docket No. 19-1490 (issued January 29, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).

2

IT IS HEREBY ORDERED THAT the March 6, 2020 decision of Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: April 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

